Filed Pursuant to Rule 424(b)(3) and Rule 424(c) Registration No. 333-175861 PROSPECTUS SUPPLEMENT NO. 9 (to Prospectus dated April 10, 2012) 7,692,308 Shares Common Stock This Prospectus Supplement No.9 supplements the prospectus dated April 10, 2012 or the prospectus, which forms a part of our Registration Statement on Form S-1 (Registration Statement No. 333-175861).This prospectus supplement is being filed to update, amend and supplement the information included or incorporated by reference in the prospectus with the information contained in our Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission onAugust 10, 2012(the “Quarterly Report”).Accordingly, we have attached the Quarterly Report to this prospectus supplement. The prospectus and this prospectus supplement relate to the disposition from time to time by the selling stockholders identified in the prospectus, or their permitted transferees or other successors-in-interest, of an aggregate of 7,692,308 shares of our common stock, including shares issuable upon the exercise of warrants to purchase our common stock.We are not selling any common stock under the prospectus and this prospectus supplement, and will not receive any of the proceeds from the sale of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the prospectus.If there is any inconsistency between the information in the prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Our common stock is listed on The NASDAQ Capital Market under the symbol “TEAR,” and on the Toronto Stock Exchange under the symbol “TLB.”The last reported sale price of our common stock on The NASDAQ Capital Market onAugust 10, 2012 was $3.31per share. Investing in our common stock involves a high degree of risk.You should review carefully the risks and uncertainties described under the heading “Risk Factors” beginning on page 5 of the prospectus, and under similar headings in any amendments or supplements to the prospectus,and “PartII — Item 1A — Risk Factors” in ourQuarterly Report on Form 10-Q for thequarter endedJune 30, 2012. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplementisAugust 13, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51030 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 59 343 4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7360 Carroll Road, Suite 200, San Diego, CA 92121 (Address of principal executive offices) (858) 455-6006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 28,147,546 as of August 1, 2012. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would,""expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: · Our future strategy, structure, and business prospects; · The planned commercialization of our current product; · The size and growth of the potential markets for our product and technology; · The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in additional countries; · Our anticipated expansion of United States and international sales and operations; · Our ability to obtain and protect our intellectual property and proprietary rights; · The results of our clinical trials; · Our plan to continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals; · Our anticipated sales to additional customers in the United States since we obtained the CLIA waiver categorization; · Our ability to obtain reimbursement for patient testing with the TearLab® System; · Our efforts to assist our customers in obtaining their CLIA waiver certifications or providing them with support from certified professionals; · The adequacy of our funding and our forecast of the period of time through which our financial resources will be adequate to support our operations; and · Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, Item1A.of this Quarterly Report on Form10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean TearLab Corporation or TearLab Corp. and its subsidiaries. References to “$” or “dollars” shall mean U.S. dollars unless otherwise indicated. 3 TearLab Corp. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 4 TearLab Corp. CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) ($ 000’s) June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Due from related parties, net 8 4 Inventory, net Prepaid expenses Other current assets 51 35 Total current assets Fixed assets, net Patents and trademarks, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Obligations under warrants Total current liabilities Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, authorized 10,000,000, none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 25,645,546 and 20,414,993 issued and outstanding at June 30, 2012 and December 31, 2011, respectively 26 20 Additional paid-in capital Accumulated deficit (398,607 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to interim consolidated financial statements 5 TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Three months ended June 30, Revenue $ $ Cost of goods sold(excluding amortization of intangible assets) Gross profit Operating expenses General and administrative Clinical, regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (2,533 ) (1,712 ) Other expense Interest income 6 1 Changes in fair value of warrant obligations (2,506 ) Warrant issuance costs — (303 ) Interest expense — (43 ) Amortization of deferred financing charges — (241 ) Other income 21 (2 ) Total other expense (3,094 ) Net loss and comprehensive loss $ ) $
